Exhibit 10.1





[logo.jpg]


ADTALEM GLOBAL EDUCATION INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of August 23, 2019 (the “Effective Date”), by and between Adtalem Global
Education Inc. (“Adtalem”), and Michael O. Randolfi (the “Executive”). Adtalem
and the Executive are sometimes hereinafter referred to individually as a
“Party” and together as the “Parties.”
 
Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:



AGREEMENT



1. Employment Period. Adtalem will employ the Executive, and the Executive
hereby accepts employment with Adtalem, upon the terms and subject to the
conditions set forth in this Agreement. The Executive’s employment under this
Agreement shall begin on August 26, 2019 or such other date as may be mutually
agreeable to the Parties (the “Start Date”), and shall continue thereafter until
the first to occur of the events described in Section 8(a) (the “Employment
Period”).


2. Position and Duties.
 
(a) Title; Responsibilities. During the Employment Period, the Executive will
serve as the Senior Vice President and Chief Financial Officer of Adtalem and
will have the normal duties, responsibilities and authority of that position,
subject to the power of the Chairman and CEO to expand or limit such duties,
responsibilities and authority; provided, however, at all times, Executive’s
duties, responsibilities and authority shall be commensurate with such duties,
responsibilities and authority held by executives in comparable positions in
corporations of similar size and scope to Adtalem in Adtalem’s industry. The
Executive shall report to the Chairman and CEO. In this trusted, executive
position, the Executive will be given access to Adtalem’s Confidential
Information. The Executive shall comply in all material respects with all
applicable laws, rules and regulations relating to the performance of the
Executive’s duties and responsibilities hereunder, including Adtalem’s Code of
Business Conduct and Ethics.


3. Compensation.
 
(a) Base Salary. The Executive’s Base Salary under this Agreement shall be at
the initial rate of $600,000. The Executive’s Base Salary will be paid by
Adtalem in substantially equal bi-weekly installments. The Base Salary will be
reviewed annually by the CEO in coordination with the Compensation Committee and
upon such review the Base Salary may be increased by the CEO in coordination
with the Compensation Committee (but subject to any applicable Adtalem policy,
law, or exchange listing requirement); provided, however, the Base Salary under
this Agreement, including as subsequently adjusted upwards, may not be decreased
thereafter except in the case of an across-the-board percentage reduction in
base salaries of executives at the Executive’s level affecting such executives
equally. All amounts payable to the Executive under this Agreement will be
subject to all required withholding by Adtalem.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


                  



--------------------------------------------------------------------------------



[logo.jpg]

(b) Equity Awards. In addition to the Base Salary, the Executive shall be
eligible for equity awards, as determined by Adtalem, the Board and/or
Compensation Committee as necessary and appropriate to comply with Adtalem
policy, applicable law, or exchange listing requirements, under Adtalem’s equity
award plan(s) covering executives at the Executive’s level, as in effect from
time to time. The equity award grant for Adtalem’s fiscal year 2020 (“FY2020”)
will be made on the date that such awards are granted to other executive-level
employees of Adtalem. The grant date value of the Executive’s FY2020 equity
award shall equal no less than $1,250,000 (determined pursuant to the past
practice of Adtalem), and shall consist of a mix of grant types as used for
other similarly-situated executive employees of Adtalem.
 
(c) Sign-On Awards.
 
(i) Cash Bonus. The Executive shall be entitled to receive a sign-on cash bonus
in an aggregate amount equal to $400,000 (the “Sign-On Cash Bonus”). The Sign-On
Cash Bonus shall be paid as follows: (A) $125,000 shall be paid to the Executive
on September 15, 2019, and (B) the remaining $275,000 shall be paid to the
Executive on the date that is six (6) months following the Start Date. If the
Executive’s employment with Adtalem is terminated either (I) by Adtalem for
Cause, or (II) by the Executive without Good Reason, in each case prior to the
first anniversary of the Start Date, then any portion of the Sign-On Cash Bonus
that has, as of the Termination Date, been paid to the Executive shall be repaid
by the Executive to Adtalem. If the Executive’s employment with Adtalem is
terminated either (a) by Adtalem for Cause, or (b) by the Executive without Good
Reason, in each case on or after the first anniversary of the Start Date but
prior to the second anniversary of the Start Date, then an amount equal to fifty
percent (50%) of the Sign-On Cash Bonus shall be repaid by the Executive to
Adtalem.


(ii) Equity Grant. The Executive shall receive a one-time award of Restricted
Stock Units on the Start Date with a value on such date of $1,750,000 consistent
with Adtalem’s past practice (the “Sign-On RSUs”). Subject to the Executive’s
continued employment with Adtalem on each applicable date, (A) forty percent
(40%) of the Sign-On RSUs will become vested and be settled on the first
anniversary of the Start Date, (B) forty percent (40%) of the Sign- On RSUs will
become vested and be settled on the second anniversary of the Start Date, and
(C) twenty percent (20%) of the Sign-On RSUs will become vested and be settled
on the third anniversary of the Start Date.




--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              




--------------------------------------------------------------------------------



[logo.jpg]



4. Management Incentive. In addition to the Base Salary, the Executive will be
eligible to receive an annual MIP Target payment under Adtalem’s annual
Management Incentive Plan, as in effect from time to time, upon the achievement
of specific Adtalem-wide and personal performance goals that will be determined
each fiscal year by the Chairman and CEO and/or the Compensation Committee as
necessary and appropriate to comply with Adtalem policy; provided, however, the
MIP Award may be based on a higher or lower percentage of the MIP Target for
performance which is in excess of target goals or below target goals,
respectively. Any MIP Award due and owing hereunder with respect to any fiscal
year shall be paid no later than the fifteenth day of the third month following
the end of Adtalem’s fiscal year in which the MIP Award was earned. For FY2020,
the Executive’s applicable MIP Target shall equal eighty percent (80%) of the
Executive’s Base Salary.



5. Vacation. The Executive will be entitled to the number of weeks of vacation
each fiscal year equal to that of other executives at the Executive’s level.



6. Benefits. In addition to the Base Salary and other compensation provided for
in Section 3 and Section 4 above, the Executive shall be eligible to participate
in such health and welfare benefit plans (including Executive’s eligible
dependents) and any qualified and/or non- qualified retirement plans of Adtalem
as may be in effect from time to time; provided, however, that participation
shall be subject to all of the terms and conditions of such plans, including,
without limitation, all waiting periods, eligibility requirements, vesting,
contributions, exclusions and other similar conditions or limitations. Any and
all benefits under any such plans shall also be payable, if applicable, in
accordance with the underlying terms and conditions of such plan document.
Executive’s participation in the foregoing plans and any perquisite programs
will be on terms no less favorable than afforded to executives at the
Executive’s level, as in effect from time to time. Adtalem, however, shall have
the right in its sole discretion to modify, amend or terminate such benefit
plans and/or perquisite programs at any time. Adtalem will reimburse the
Executive for all reasonable business expenses incurred by Executive in the
course of performing Executive’s duties and responsibilities under this
Agreement which are consistent with Adtalem’s policies and procedures in effect
from time to time.



7. Board Membership. During the Employment Period, the Executive may serve on
the board of directors of one public company and on the board of directors (or
equivalent body) of one private company, provided that (i) such service is
pre-approved in writing by the Chairman & CEO, (ii) such service does not
interfere with or impede the performance of the Executive’s duties and
responsibilities to Adtalem, and (iii) Executive complies at all times with the
Code of Business Conduct and Ethics.



8. Termination.


(a) When Does Termination Occur. The Executive’s employment with Adtalem and the
Employment Period will end on the earlier of (i) the Executive’s death or
Permanent Disability, (ii) the Executive’s resignation at any time with or
without Good Reason, or (iii) termination by Adtalem at any time with or without
Cause. Except as otherwise provided herein, any termination of the Employment
Period by Adtalem or by the Executive will be effective as specified in a
written notice from the terminating Party to the other Party; provided, however,
if the Executive’s employment with Adtalem is terminated during the Employment
Period by Adtalem without Cause or by the Executive without Good Reason, the
terminating Party must give the other Party at least thirty (30) days prior
written notice. For avoidance of doubt, Executive’s voluntary retirement from
Adtalem shall be deemed a resignation by Executive without Good Reason.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]


(b) Termination Due to Death or Permanent Disability. If the Employment Period
is terminated pursuant to Section 8(a)(i) above, then, through the date of
termination of Executive’s employment with Adtalem, the Executive will be
entitled to the Accrued Benefits payable no later than thirty (30) days
following Executive’s Termination Date. Except as set forth in this paragraph
(b), the Executive will not be entitled to any other Base Salary, severance,
compensation or benefits from Adtalem thereafter, other than those previously
earned under any of Adtalem’s retirement plans or expressly required under
applicable law.



(c) Termination by Adtalem With Cause or By the Executive Without Good Reason.
If the Employment Period is terminated by Adtalem with Cause or if the Executive
resigns without Good Reason, then the Executive will only be entitled to receive
the Accrued Benefits payable no later than thirty (30) days following
Executive’s Termination Date. Except as set forth in this paragraph (c), the
Executive will not be entitled to any other Base Salary, severance, compensation
or benefits from Adtalem thereafter, other than those previously earned under
any of Adtalem’s retirement plans or expressly required under applicable law.
Within ten (10) days following notice of termination with Cause, the Executive
may request of the CEO an opportunity to cure the Cause event, which request
shall be determined by the CEO in the CEO’s sole discretion.



(d) Termination by Adtalem Without Cause or By the Executive With Good Reason.
In addition to the Accrued Benefits (which shall be due regardless of whether
the Executive executes the Release and complies with the terms of this Agreement
and the Release), if:



(i) the Executive’s employment with Adtalem is terminated during the Employment
Period (A) by Adtalem without Cause or (B) by the Executive with Good Reason;
and



(ii) the Executive executes a Release and such Release is not timely revoked by
Executive and becomes legally effective within 60 days following the Termination
Date; and


(iii) the Executive complies with the terms of this Agreement and the release,






--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              
 

--------------------------------------------------------------------------------



 [logo.jpg]


then the Executive will be entitled to receive:


(A) Base Salary and MIP Award. payment of an amount equal to one and one-half
(1½) times the sum of Executive’s Base Salary (at the rate then in effect;
provided that if the Executive’s termination is for Good Reason based on a
reduction in the Base Salary, then the applicable Base Salary for purposes of
this Section 8(d)(iii)(A) shall equal the Base Salary in effect immediately
prior to such reduction) plus the then applicable MIP Target (provided that if
the Executive’s termination is for Good Reason based on a reduction in the Base
Salary or MIP Target, then the applicable MIP Target for purposes of this
Section 8(d)(iii)(A) shall equal the MIP Target in effect immediately prior to
such reduction) shall be payable in eighteen (18) equal monthly payments
commencing with the first payroll period following the date the Release becomes
legally effective (but, if the 60th day following the Termination Date occurs in
the year subsequent to the year in which falls the Termination Date and if
required for compliance with Code Section 409A, no earlier than the first
business day of the subsequent year); and
 
(B) Other Benefits. The following “Additional Benefits”:
 
(I) Pro-Rated MIP Award. Provided that Executive has been employed for not less
than six (6) months during the fiscal year during which Executive’s Termination
Date occurs, payment of a pro-rated MIP Award pursuant to Section 4 (based on
the number of days in the fiscal year which have passed divided by 365) based
upon accomplishment of the relevant performance targets for the relevant fiscal
year which includes the Executive’s Termination Date, which MIP Award shall be
payable in a lump sum payment at the time all other MIP Awards for such fiscal
year are paid to the other Adtalem senior executives;


(II) Health Continuation. Eighteen (18) months of continued health benefit plan
coverage following the Termination Date at active employee levels and active
employee cost for Executive and Executive’s eligible dependents; such health
benefits shall be provided and paid for by the Executive per regular payroll
period of Adtalem commencing with the first payroll period following the
Executive’s termination of employment and continuing until the earlier of (1)
the eighteen (18) month anniversary of Executive’s Termination Date, or (2) the
date Executive is eligible for equivalent coverage and benefits under the plans
and programs of a subsequent employer. Medical expenses (as defined in Code
Section 213(d)) paid pursuant to this paragraph are intended to be exempt from
Code Section 409A to the extent permitted under Treasury Regulation
§§1.409A-1(b)(9)(v)(B) and -3(i)(1)(iv)(B). However, to the extent any health
benefits provided pursuant to this paragraph do not qualify for exemption under
Code Section 409A, Adtalem shall provide Executive with a lump sum payment in an
amount equal to the number of months of coverage to which Executive is entitled
times the then applicable premium for the relevant health plan in which
Executive participated. Such lump sum amount will be paid during the second
month following the Termination Date; provided that no payment shall be due if
making the payment would violate nondiscrimination rules applicable to health
care plans and cause taxation or penalties on other covered individuals or the
Company (other than the taxation of Executive on the amounts paid); and





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------

 
[logo.jpg]


(III) Outplacement Services. Adtalem shall, at its sole expense, provide the
Executive with a nine (9) month senior executive level outplacement program the
provider of which shall be selected by Adtalem in Adtalem’s sole discretion with
such expenses being payable to the outplacement service as soon as
administratively practicable but in no event later that the last day of the
calendar year immediately following the calendar year in which such expense was
incurred by the Executive.


(e) Specified Employee Six Month Delay Requirement. Notwithstanding the
provisions of paragraph (d) immediately above, because Adtalem is a “public
company” within the meaning of Code Section 409A, any amounts payable to the
Executive during the first six months and one day following the Termination Date
pursuant to paragraph (d) immediately above that constitute “non-qualified
deferred compensation” that is subject to Code Section 409A (and not eligible
for an exemption therefrom) shall be deferred until the date which is the first
day of the seventh month following the Termination Date, with the first payment
being in an amount equal to the total amount to which the Executive would
otherwise have been entitled during the period following the Termination Date of
employment if the six-month deferral had not been required. Except as otherwise
expressly provided in paragraph (d) immediately above, all of the Executive’s
rights to Base Salary, employee benefits, severance and other compensation
hereunder or under any policy or program of Adtalem which accrue or become
payable on or after the termination of the Employment Period will cease upon
such Termination Date other than those expressly required under applicable law.


(f) No Offset or Mitigation. Except for such monies due and owing Adtalem, if
Executive’s employment with Adtalem is terminated for any reason (whether
pursuant to Section 8 or 9 hereof), Adtalem will have no right of offset, nor
will Executive be under any duty or obligation to seek alternative or substitute
employment at any time after the effective date of such termination or otherwise
mitigate any amounts payable by Adtalem to Executive.


9. Change in Control.


(a) Obligations of Adtalem upon Executive’s Termination with Good Reason or
Adtalem’s Termination of Executive Without Cause During Change in
Control Period. In addition to the Accrued Benefits (which shall be due
regardless of whether the Executive executes the Release and complies with the
terms of this Agreement and the Release), if:


(i) during the Change in Control Period, Adtalem terminates the Executive’s
employment without Cause (other than for death or Permanent Disability) or the
Executive terminates employment for Good Reason, and


(ii) the Executive executes the Release and such Release is not timely revoked
by Executive and becomes legally effective within 60 days following the
Termination Date; and





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------

 
[logo.jpg]


(iii) the Executive complies with the terms of this Agreement and the Release,
 
then the Executive will be entitled to receive:


(A) Base Salary and MIP Award. payment of an amount equal to two (2) times the
sum of Executive’s Base Salary (at the rate then in effect; provided that if the
Executive’s termination is for Good Reason based on a reduction in the Base
Salary, then the applicable Base Salary for purposes of this Section
9(a)(iii)(A) shall equal the Base Salary in effect immediately prior to such
reduction) plus the then applicable MIP Target (provided that if the Executive’s
termination is for Good Reason based on a reduction in the Base Salary or MIP
Target, then the applicable MIP Target for purposes of this Section 9(a)(iii)(A)
shall equal the MIP Target in effect immediately prior to such reduction) shall
be payable in twenty-four (24) equal monthly payments commencing with the first
payroll period following the date the Release becomes legally effective (but, if
the 60th day following the Termination Date occurs in the year subsequent to the
year in which falls the Termination Date and if required for compliance with
Code Section 409A, no earlier than the first business day of the subsequent
year); and


(B) Other Benefits. Additional Benefits as delineated in Section 8(d)(iii)(B)
above except that in subsection (III) the reference to “nine (9) month” shall be
changed to “twelve (12) months.”


(b) Obligations of Adtalem upon Executive’s Death. If the Executive’s employment
is terminated by reason of the Executive’s death during the Change in Control
Period, Adtalem shall provide the Executive’s estate or beneficiaries with the
Accrued Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Benefits shall be paid to the Executive’s estate or
beneficiary, as applicable, within thirty (30) days following the Termination
Date.


(c) Obligations of Adtalem upon Executive’s Permanent Disability. If the
Executive’s employment is terminated by reason of the Executive’s Permanent
Disability during the Change in Control Period, Adtalem shall provide the
Executive with the Accrued Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Benefits shall be paid to the
Executive within thirty (30) days following the Termination Date.


(d) Obligations of Adtalem upon Executive’s Termination Without Good Reason or
Adtalem’s Termination of Executive With Cause During Change in Control Period.
If the Executive’s employment is terminated for Cause during the Change in
Control Period or the Executive resigns during the Change in Control Period
without Good Reason, Adtalem shall provide the Executive with the Accrued
Benefits, and shall have no other severance obligations under this Agreement. In
such case, all Accrued Benefits shall be paid to the Executive within thirty
(30) days following the Termination Date.




--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



 [logo.jpg]


(e) Anticipatory Change in Control. If a Change in Control occurs and if the
Executive’s employment with Adtalem was terminated by Adtalem without Cause
within six (6) months prior to the date such Change in Control occurred, and if
it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then Executive shall
be deemed to have been involuntarily terminated by Adtalem without Cause during
the Change in Control Period and shall be eligible to receive the monies and
benefits under Section 9(a) rather than Section 8(d) of the Agreement, with any
additional payments under Section 9(a) being made beginning no earlier than the
consummation of the Change in Control (or, if later, the date payments would
have begun under Section 9(a)(iii)(A) based on the effectiveness of the Release
and the effect of Code Section 409A) and with any incremental payments made
ratably over the remainder of the 24 month period specified in Section 9(a).
 
(f) Specified Employee Six Month Delay Requirement. Notwithstanding the
provisions of paragraph (a) above, to the extent Adtalem or its applicable
successor is a “public company” within the meaning of Code Section 409A, any
amounts payable to the Executive during the first six months and one day
following the Termination Date pursuant to paragraph (a) above that constitute
“non-qualified deferred compensation” that is subject to Code Section 409A (and
not eligible for an exemption therefrom) shall be deferred until the date which
is the first day of the seventh month following the Termination Date, with the
first payment being in an amount equal to the total amount to which the
Executive would otherwise have been entitled during the period following the
Termination Date of employment if the six-month deferral had not been required.
 
10. Confidential Information.
 
(a) The Executive recognizes and acknowledges that the continued success of
Adtalem and its Affiliates depends upon the use and protection of a large body
of confidential and proprietary information and that the Executive will have
access to the entire universe of Adtalem’s Confidential Information (as defined
below in Section 10(b)), as well as certain confidential information of other
Persons with which Adtalem and its Affiliates do business, and that such
information constitutes valuable, special and unique property of Adtalem, its
Affiliates and such other Persons.
 
(b) Confidential Information. For purposes of this Agreement, Adtalem’s
“Confidential Information” shall include Adtalem and its Affiliates’ trade
secrets as defined under Delaware law, as well as any other information or
material which is not generally known to the public, and which: (a) is
generated, collected by or utilized in the operations of Adtalem or its
Affiliates’ business and relates to the actual or anticipated business, research
or development of Adtalem, its Affiliates or Adtalem and its Affiliates’ actual
or prospective Customers; or (b) is suggested by or results from any task
assigned to the Executive by Adtalem or its Affiliates, or work performed by the
Executive for or on behalf of Adtalem or its Affiliates. Confidential
Information shall not be considered generally known to the public if the
Executive or others improperly reveal such information to the public without
Adtalem or its Affiliates’ express written consent and/or in violation of an
obligation of confidentiality owed to Adtalem or its Affiliates. Confidential
Information includes, without limitation, the information, observations and data
obtained by the Executive while employed by Adtalem concerning the business or
affairs of Adtalem or its Affiliates, including information concerning
acquisition opportunities in or reasonably related to Adtalem or its Affiliates’
business or industry, the identities of and other information (such as
databases) relating to the current, former or prospective employees, suppliers
and Customers of Adtalem or its Affiliates, development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, financial and business plans, financial data,
pricing information, employee lists and telephone numbers, locations of sales
representatives, new and existing customer or supplier programs and services,
customer terms, customer service and integration processes, requirements and
costs of providing service, support and equipment.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]


(c) The Executive agrees to use Adtalem’s Confidential Information only as
necessary and only in connection with the performance of Executive’s duties
hereunder. The Executive shall not, without Adtalem’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of Adtalem or its Affiliates, or directly or
indirectly, disclose outside of Adtalem or outside of the Affiliates, any of
Adtalem’s Confidential Information, as long as such matters remain Confidential
Information. The restrictions set forth in this paragraph are in addition to and
not in lieu of any obligations the Executive may have by law with respect to
Adtalem’s Confidential Information, including any obligations the Executive may
owe under any applicable trade secrets statutes or similar state or federal
statutes. This Agreement shall not prevent the Executive from revealing evidence
of criminal wrongdoing to law enforcement or prohibit the Executive from
divulging Adtalem’s Confidential Information by order of court or agency of
competent jurisdiction. However, the Executive shall promptly inform Adtalem of
any such situations and shall take such reasonable steps to prevent disclosure
of Adtalem’s Confidential Information until Adtalem or its relevant Affiliates
have been informed of such requested disclosure and Adtalem has had an
opportunity to respond to the court or agency.
 
(d) The Executive understands that Adtalem and its Affiliates will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Adtalem or its Affiliates to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the foregoing provisions of this Section 10, the Executive will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of Adtalem and its Affiliates who
need to know such information in connection with their work for Adtalem or its
Affiliates) or use Third Party Information unless expressly authorized by such
third party or by the CEO.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



 [logo.jpg]


(e) During the Employment Period, the Executive will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other person or entity to whom the Executive has an obligation
of confidentiality, and will not bring onto the premises of Adtalem or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other person or entity to whom the Executive has an obligation
of confidentiality unless consented to in writing by the former employer or such
other person or entity. The Executive will use in the performance of Executive’s
duties only information which is (i) generally known and used by persons with
training and experience comparable to the Executive’s and which is (x) common
knowledge in the industry or (y) otherwise legally in the public domain, (ii)
otherwise provided or developed by Adtalem or its Affiliates or (iii) in the
case of materials, property or information belonging to any former employer or
other person or entity to whom the Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
other person or entity.


11. Return of Adtalem Property. The Executive acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents, whether in paper, electronic or other form (and all copies thereof),
held by the Executive concerning any information relating to the business of
Adtalem or its Affiliates, whether confidential or not, are the property of
Adtalem and its Affiliates. The Executive will immediately deliver to Adtalem at
the termination or expiration of the Employment Period, or at any other time the
CEO may request, all equipment, files, property, memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and all electronic, paper or other copies thereof) belonging to Adtalem or
its Affiliates which includes, but is not limited to, any materials that
contain, embody or relate to the Confidential Information, Work Product or the
business of Adtalem or its Affiliates, which Executive may then possess or have
under Executive’s control. The Executive will take any and all actions
reasonably deemed necessary or appropriate by Adtalem or its Affiliates from
time to time in its sole discretion to ensure the continued confidentiality and
protection of the Confidential Information. The Executive will notify Adtalem
and the appropriate Affiliates promptly and in writing of any circumstances of
which the Executive has knowledge relating to any possession or use of any
Confidential Information by any Person other than those authorized by the terms
of this Agreement.
 
12. Intellectual Property Rights. The Executive acknowledges and agrees that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all resulting
patent applications, issued patents, copyrights, copyright applications and
registrations, and trademark applications and registrations in and to any of the
foregoing, along with the right to practice, employ, exploit, use, develop,
reproduce, copy, distribute copies, publish, license, or create works derivative
of any of the foregoing, and the right to choose not to do or permit any of the
aforementioned actions, which relate to Adtalem or Affiliates’ actual or
anticipated Business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive while
employed by Adtalem or an Affiliate (collectively, the “Work Product”) belong to
Adtalem. The Executive further acknowledges and agrees that to the extent
relevant, this Agreement constitutes a “work for hire agreement” under the
Copyright Act, and that any copyrightable work (“Creation”) constitutes a “work
made for hire” under the Copyright Act such that Adtalem is the copyright owner
of the Creation. To the extent that any portion of the Creation is held not to
be a “work made for hire” under the Copyright Act, the Executive hereby
irrevocably assigns to Adtalem all right, title and interest in such Creation.
All other rights to any new Work Product and all rights to any existing Work
Product are also hereby irrevocably conveyed, assigned and transferred to
Adtalem pursuant to this Agreement. The Executive will promptly disclose and
deliver such Work Product to Adtalem and, at Adtalem’s expense, perform all
actions reasonably requested by Adtalem (whether during or after the Employment
Period) to establish, confirm and protect such ownership (including, without
limitation, the execution of assignments, copyright registrations, consents,
licenses, powers of attorney and other instruments). All Work Product made
within six months after termination of the Executive’s employment with Adtalem
will be presumed to have been conceived during the Executive’s employment with
Adtalem, unless the Executive can prove that it was created after such
termination.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]
13. Non-Compete, Non-Solicitation.
 
(a) In further consideration of the compensation to be paid to the Executive
hereunder, the Executive acknowledges that in the course of Executive’s
employment with Adtalem, Executive has, and will continue to, become familiar
with Adtalem’s Confidential Information, methods of doing business, business
plans and other valuable proprietary information concerning Adtalem, its
Affiliates, and their customers and suppliers and that Executive’s services have
been and will be of special, unique and extraordinary value to Adtalem and its
Affiliates. The Executive agrees that, during the Employment Period and
continuing for, as applicable, (i) eighteen (18) months thereafter, regardless
of the reason for the termination of Executive’s employment other than under
Section 9(a) above or (ii) twenty-four (24) months in the event of a termination
under Section 9(a) above (the “Restricted Period”), the Executive will not,
directly or indirectly, anywhere in the Restricted Area:
 
(i) own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Business of Adtalem or its Affiliates in which the Executive would hold
a position with responsibilities that are entirely or substantially similar to
any position the Executive held during the last twelve (12) months of the
Executive’s employment with Adtalem or in which the Executive would have
responsibility for and access to confidential information that is similar to or
relevant to that which the Executive had access to during the last twelve (12)
months of the Executive’s employment with Adtalem; or





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------

 
[logo.jpg]


(ii) provide services to any person or entity that engages in any business that
is similar to, or competitive with Adtalem or its Affiliates’ Business if doing
so would require the Executive to use or disclose Adtalem’s Confidential
Information.


Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.


(b) During the Restricted Period, the Executive will not, directly or
indirectly, in any manner: (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain any individual who is or was an employee of or
consultant to Adtalem or its Affiliates within the twelve (12) month period
immediately preceding the termination of Executive’s employment, (ii) induce or
attempt to induce any individual who is or was an employee of, or consultant to,
Adtalem or its Affiliates within the twelve (12) month period immediately
preceding the termination of Executive’s employment, to leave the employ of
Adtalem or the relevant Affiliates, or in any way interfere with the
relationship between Adtalem, its Affiliates and any of their employees or
consultants, or (iii) recommend the hiring of, or provide a reference for any
individual who was an employee of or consultant to Adtalem or its Affiliates
(provided, however that the Executive may hire former employees and individual
consultants to Adtalem and its Affiliates after such former employees or
individual consultants have ceased to be employed or otherwise engaged by
Adtalem or its Affiliates for a period of at least twelve (12) months).


(c) During the Restricted Period, the Executive will not, directly or
indirectly: (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by Adtalem or its Affiliates as of the date
of the termination of Executive’s employment, or (ii) in any way interfere with
the relationship between Adtalem, its Affiliates and any Customer, supplier,
licensee or other business relation (or any prospective Customer, supplier,
licensee or other business relationship) of Adtalem or its Affiliates
(including, without limitation, by making any negative or disparaging statements
or communications regarding Adtalem, its Affiliates or any of their operations,
officers, directors or investors). This non-solicitation provision applies to
those Customers, suppliers, licensees or other business relationships of Adtalem
with whom the Executive: (1) has had contact or has solicited at any time in the
twelve (12) month period of time preceding the termination of the Executive’s
employment; (2) has supervised the services of any of Adtalem’s or Affiliates’
employees who have had any contact with or have solicited at any time during the
twelve (12) month period of time preceding the termination of Executive’s
employment; or (3) has had access to any Confidential Information about such
Customers, suppliers, licensees or other business relationships at any time
during the twelve (12) month period of time preceding the termination of
Executive’s employment.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]


(d) The Executive acknowledges and agrees that the restrictions contained in
this Section 13 with respect to time, geographical area and scope of activity
are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill and other legitimate business interests of Adtalem and its
Affiliates. In particular, the Executive agrees and acknowledges that Adtalem is
currently engaging in Business and actively marketing its services and products
throughout the Restricted Area, that Executive’s duties and responsibilities for
Adtalem and/or its Affiliates are co-extensive with the entire scope of
Adtalem’s Business, that Adtalem has spent significant time and effort
developing and protecting the confidentiality of their methods of doing
business, technology, customer lists, long term customer relationships and trade
secrets and that such methods, technology, customer lists, customer
relationships and trade secrets have significant value. However, if, at the time
of enforcement of this Section 13, a court holds that the duration, geographical
area or scope of activity restrictions stated herein are unreasonable under
circumstances then existing or impose a greater restraint than is necessary to
protect the goodwill and other business interests of Adtalem and its Affiliates,
the Parties agree that the maximum duration, scope or area reasonable under such
circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law, in all cases giving
effect to the intent of the parties that the restrictions contained herein be
given effect to the broadest extent possible. The existence of any claim or
cause of action by the Executive against Adtalem, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by
Adtalem of the provisions of Sections 10, 11, 12 or this Section 13, which
Sections will be enforceable notwithstanding the existence of any breach by
Adtalem. Notwithstanding the foregoing, the Executive will not be prohibited
from pursuing such claims or causes of action against Adtalem. The Executive
consents to Adtalem notifying any future employer of the Executive of the
Executive’s obligations under Sections 10, 11, 12 and this Section 13 of this
Agreement.


(e) In the event of the breach or a threatened breach by the Executive of any of
the provisions of Sections 10, 11, 12 or this Section 13, Adtalem, in addition
and supplementary to any other rights and remedies existing in its favor, will
be entitled to seek specific performance and/or injunctive or other equitable
relief (in the form of a temporary restraining order, preliminary injunction
and/or permanent injunction) from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof.


(f) Upon the Executive’s written request, the CEO may, in the CEO’s sole
discretion, permit the Executive to engage in certain work or activity that is
otherwise prohibited by this Agreement, if and only if the Executive first
provides the CEO with written evidence satisfactory to the CEO, including
assurances from any new employer of the Executive, that the contribution of
Executive’s knowledge to that work or activity will not cause the Executive to
disclose, base judgment upon, or use Adtalem’s trade secrets or other
Confidential Information. The Executive shall not engage in such work or
activity unless and until the Executive receives written consent from the CEO.


(g) Neither the CEO’s consent under Section 13(f) nor Adtalem’s failure to seek
enforcement of any restrictive covenant under this Agreement shall be deemed a
consent or waiver by Adtalem of any subsequent breach of this Agreement by the
Executive and Adtalem shall have the right to seek enforcement of this Agreement
against the Executive for any breach not specifically consented to in writing by
the CEO or Adtalem.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]

14. Executive’s Representations. [RESERVED].
 
15. Survival. Any provisions which by its nature is intended to survive and
continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Employment Period.
 
16. Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, sent by reputable overnight courier
service, sent by facsimile (with hard copy to follow by regular mail) or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:



 
Notices to the Executive:
         
Executive’s Name
   
At such home address which is on record with Adtalem
         
with a copy to (which will not constitute notice to the Executive):
         
Junaid Zubairi, Esq.
Vedder Price, P.C.
   
222 N. LaSalle Street, Ste. 2600
   
Chicago, IL 60601
         
Notices to Adtalem:
         
Adtalem Global Education Inc.
   
Attn: President and Chief Executive Officer
3005 Highland Parkway
   
Downers Grove, IL 60515-5799
         
with a copy to (which will not constitute notice to Adtalem):
         
Jonathan Rosenfeld, Esq.
WilmerHale
   
60 State Street
    Boston, MA 02109
 


or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------

 
[logo.jpg]




17. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
18. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.
 
19. Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
 
20. No Strict Construction. The parties hereto jointly participated in the
negotiation and drafting of this Agreement. The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
collective mutual intent, this Agreement will be construed as if drafted jointly
by the parties hereto, and no rule of strict construction will be applied
against any Person.
 
21. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, Adtalem and their respective
heirs, successors and assigns. The Executive may not assign Executive’s rights
or delegate Executive’s duties or obligations hereunder without the prior
written consent of Adtalem. Adtalem may not assign its rights and obligations
hereunder, without the consent of, or notice to, the Executive, with the sole
exception being a sale to any Person that acquires all or substantially all of
Adtalem whether stock or assets, in which case such consent of the Executive is
not necessary.
 
22. Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE. SUBJECT TO SECTION 24 OF THIS
AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION ARISING OUT OF OR RELATING TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN
DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. WITH RESPECT TO
LITIGATION UNDER SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES OF LACK OF PERSONAL JURISDICTION OR
ANY OTHER JURISDICTION DEFENSE, AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------

 
[logo.jpg]


23. Dispute Resolution. Notwithstanding anything to the contrary, any and all
other disputes, controversies or questions arising under, out of, or relating to
this Agreement (or the breach thereof), or, the Executive’s employment with
Adtalem or termination thereof, other than those disputes relating to
Executive’s alleged violations of Sections 10 (Confidential Information), 11
(return of property), 12 (intellectual property) and 13 (covenants of noncompete
and nonsolicitation) of this Agreement, shall be referred for binding
arbitration in Chicago, Illinois to a neutral arbitrator (who is licensed to
practice law in any State within the United States of America) selected by the
Executive and Adtalem and this shall be the exclusive and sole means for
resolving such dispute. Such arbitration shall be conducted in accordance with
the National Rules for Resolution of Employment Disputes of the American
Arbitration Association. The arbitrator shall have the discretion to award
reasonable attorneys’ fees, costs and expenses to the prevailing party. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 24 does not apply to any action by Adtalem to
enforce Sections 10, 11, 12 and 13 of this Agreement and does not in any way
restrict Adtalem’s rights under Section 22 of this Agreement.
 
24. Mutual Waiver of Jury Trial. IN THE EVENT OF LITIGATION AS PERMITTED UNDER
SECTION 22 (AND SUBJECT TO SECTION 23) OF THIS AGREEMENT, ADTALEM AND THE
EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO A
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE UNDER SECTIONS 10, 11, 12 OR 13 OF
THIS AGREEMENT. ADTALEM AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT. THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]




25. Indemnification. In addition to any rights to indemnification to which the
Executive is entitled under Adtalem’s charter and by-laws, to the extent
permitted by applicable law, Adtalem will indemnify, from the assets of Adtalem
supplemented by insurance in an amount determined by Adtalem, the Executive at
all times, during and after the Employment Period, and, to the maximum extent
permitted by applicable law, shall pay the Executive’s expenses (including
reasonable attorneys’ fees and expenses, which shall be paid in advance by
Adtalem as incurred, subject to recoupment in accordance with applicable law) in
connection with any threatened or actual action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of Adtalem directly or
derivatively or by any third party by reason of any act or omission or alleged
act or omission in relation to any affairs of Adtalem or any subsidiary or
Affiliate of Adtalem of the Executive as an officer, director or employee of
Adtalem or of any subsidiary or Affiliate of Adtalem. Adtalem shall use its best
efforts to maintain during the Employment Period and thereafter insurance
coverage sufficient in the determination of the Board to satisfy any
indemnification obligation of Adtalem arising under this Section 25.
 
26. Nondisparagement. Executive agrees that both during the Employment Period
and thereafter, the Executive shall not make or publish any statements or
comments that disparage or injure the reputation or goodwill of Adtalem or any
of its affiliates, or any of its or their respective officers or directors, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of Adtalem, or any of its
affiliates, or any of its or their respective officers or directors; provided,
however, nothing herein shall prevent the Executive from providing any
information that may be compelled by law. Likewise, Adtalem and its Affiliates,
as represented by their respective Directors and Officers, shall not make or
publish any statements or comments that disparage or injure the reputation of
the Executive, or otherwise make any oral or written statements that a
reasonable person would expect at the time such statement is made to likely have
the effect of diminishing or injuring the reputation of the Executive; provided,
however, nothing herein shall prevent the Adtalem from providing any information
that may be compelled by law.
 
27. Assistance in Proceedings. During the Employment Period and thereafter,
subject to reasonably accommodation of the Executive’s other scheduling needs,
the Executive will reasonably cooperate with Adtalem in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by Adtalem (including, without limitation, the Executive being
reasonably available to Adtalem upon reasonable notice for interviews and
factual investigations, appearing at Adtalem’s reasonable request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to Adtalem all pertinent information and turning over to Adtalem
all relevant documents which are or may come into the Executive’s possession,
all at times and on schedules that are reasonably consistent with the
Executive’s other permitted activities and commitments). In the event Adtalem
requires the Executive’s cooperation in accordance with this Section 27, Adtalem
will pay the Executive a reasonable per diem as determined by the Board and
reimburse the Executive for reasonable expenses incurred in connection therewith
(including lodging and meals, upon submission of receipts).
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]




28. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Adtalem and the Executive or
pursuant to Section 17, and no course of conduct or course of dealing or failure
or delay by any Party hereto in enforcing or exercising any of the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
 
29. Code Section 409A.
 
(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Code Section 409A
or shall comply with the requirements of such provision. For purposes of Code
Section 409A, all installment payments that may be due hereunder shall be
treated as a series of separate payments.
 
(b) After the Termination Date, the Executive shall have no duties or
responsibilities to Adtalem or its successor that are inconsistent with having a
“separation from service” within the meaning of Code Section 409A and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Code Section 409A and such
date shall be the Termination Date for purposes of this Agreement. In no event
may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement which constitutes a “nonqualified
deferral of compensation” within the meaning of Code Section 409A and to the
extent an amount is payable within a time period, the time during which such
amount is paid shall be in the discretion of Adtalem.
 
(c) To the extent that any reimbursements of expenses or in-kind benefits
pursuant to this Agreement are taxable to the Executive, any reimbursement
payment due to the Executive pursuant to any such provision shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the related expense was incurred. The Executive agrees
to provide prompt notice to Adtalem of any such expenses (and any other
documentation that Adtalem may reasonably require to substantiate such expenses)
in order to facilitate Adtalem’s timely reimbursement of the same. The
reimbursements or in-kind benefits described in this Section 29(c) are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements or in-kind benefits that the Executive receives in one taxable
year shall not affect the amount of such reimbursements or benefits that the
Executive receives in any other taxable year.
 


*            *            *            *            *


 


--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.


 

  ADTALEM GLOBAL EDUCATION INC.
              By: 
[signature.jpg]          Printed: Lisa Wardell
 
Title: Chairman of the Board and President and Chief Executive Officer
              EXECUTIVE
                          Printed:
        Michael O. Randolfi
        Date:
          August 23, 2019






--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.


 

  ADTALEM GLOBAL EDUCATION INC.
              By: 

        Printed: Lisa Wardell
 
Title: Chairman of the Board and President and Chief Executive Officer
              EXECUTIVE
              /s/ Michael O. Randolfi           Printed:
        Michael O. Randolfi
        Date:
          August 23, 2019






--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]
APPENDIX I
 

DEFINITIONS
 

“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) except in the event of a termination by Adtalem with Cause, the balance of
any awarded (i.e., the amount and payment of the specific award has been fully
approved by the Board) but as yet unpaid, annual cash incentive or other
incentive awards for any fiscal year prior to the fiscal year during which the
Executive’s Termination Date occurs; (c) a payment representing the Executive’s
accrued but unused vacation; and (d) anything in this Agreement to the contrary
notwithstanding, (i) the payment of any vested, but not forfeited, benefits as
of the Termination Date under Adtalem’s employee benefit plans payable in
accordance with the terms of such plans and (ii) the availability of such
benefit continuation and conversion rights to which Executive is entitled in
accordance with the terms of such plans.

 
“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with Adtalem, including, but not limited to,
Adtalem’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.
 
“Base Salary” means the amount specified in Section 3(a) of the Agreement, as
adjusted from time to time.
 
“Board” means the Board of Directors of Adtalem Global Education Inc.
 

“Business” means (a) the provision of educational services to individuals at the
secondary through post-secondary levels of education and/or training services to
individuals seeking professional certifications or professional education by (i)
a market funded institution offering degree and non-degree programs (ii) at
classroom locations in multiple states and/or through an online curriculum
delivery mechanism, and (b) any other business directly engaged in by Adtalem
and its Affiliates during the Employment Period.
 
“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the CEO,
(iii) the Executive’s gross negligence or willful misconduct with respect to the
performance of the Executive’s duties hereunder, (iv) obtaining any personal
profit not fully disclosed to and approved by the Board in connection with any
transaction entered into by, or on behalf of, Adtalem (but excluding the
personal accrual of airline miles, credit card points and other similar
incidental benefits in the ordinary course), or (v) any other material breach of
this Agreement or any other agreement between the Executive and Adtalem.
 
“CEO” means the President and Chief Executive Officer of Adtalem Global
Education Inc.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



 [logo.jpg]
 
“Change in Control” means such term as defined in the Adtalem Global Education
Inc. Incentive Plan of 2013.
 
“Change in Control Period” means the period commencing on the date of a Change
in Control and ending on the twelve (12) month anniversary of such date.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 

“Code of Business Conduct and Ethics” means such code as maintained by Adtalem
Global Education Inc., as amended from time to time.
 
“Compensation Committee” means that committee of the Board which shall have
authority over the compensation (cash and non-cash) of certain aspects of
Adtalem, including, but not limited to, all officers and executives of Adtalem,
including Adtalem’s Chief Executive Officer, and all option grants for any
employee, executive, officer, director or consultant of Adtalem.
 
“Copyright Act” means the United States Copyright Act of 1976, as amended.
 

“Customer” means any Person:
 
(a) who purchased products or services from Adtalem or any of its Affiliates
during the twelve (12) month period prior to the date of termination of the
Executive’s employment; or
 
(b) to whom Adtalem or any of its Affiliates solicited the sale of its products
or services during the twelve (12) month period prior to the date of termination
of the Executive’s employment.
 
“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority; (ii) reduction of Base Salary, MIP
Target or employee benefits except for across-the-board changes for executives
at the Executive’s level; (iii) exclusion from executive benefit/compensation
plans; (iv) material breach of the Agreement; (v) requirement to relocate to an
employment location more than 50 miles from Executive’s current employment
location; or (vi) resignation in compliance with securities, corporate
governance or other applicable law (such as the US Sarbanes-Oxley Act) as
specifically applicable to such Executive, that in the case of each of the
foregoing clauses (i) through (vi), Adtalem has not cured within thirty (30)
days after the Executive has provided Adtalem notice of the relevant event,
which notice shall be given within sixty (60) days of the Executive’s knowledge
of the occurrence of the relevant event, and the Executive actually resigns
within thirty (30) days after Adtalem’s failure to timely cure.
 
“MIP Award” means the amount actually awarded Executive under Adtalem’s annual
Management Incentive Plan, as in effect from time to time, upon the achievement
of specific Adtalem-wide and personal performance goals of the Executive that
will be determined each fiscal year by the Executive’s direct supervisor and/or
the Compensation Committee as necessary and appropriate to comply with Adtalem
policy.
 



--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              

--------------------------------------------------------------------------------



[logo.jpg]


“MIP Target” means the percentage of Executive’s Base Salary established as the
target under Adtalem’s Management Incentive Plan as adjusted from time to time.


“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of: (a) the eligibility waiting
period under the Adtalem long term disability program in which he/she
participates, if any, (b) an aggregate of six (6) months in any twelve (12)
month period, or (c) a period of three (3) consecutive months.


“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.


“Release” means the waiver and release agreement generally used by Adtalem for
executives, as amended from time to time, but which Release does not limit or
expand on the Executive’s rights and obligations set forth in this Agreement in
a manner that is adverse to the Executive, with respect to per termination or
post-termination compensation, indemnification, non-disparagement,
confidentiality, non-competition, or non-solicitation.


“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means (c)
within the continental United States, but if such area is determined by judicial
action to be too broad, then it means (d) within any state in which Adtalem and
its Affiliates is engaged in Business.
 
“Termination Date” means the last day of Executive’s employment with Adtalem
Global Education Inc.





--------------------------------------------------------------------------------

3005 Highland Parkway

●

Downers Grove, IL

●

60515-5799

●
T: 630-515-7700

●
adtalem.com


              